Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ILLUMIANTION DEVICDE AND HOGENISATION METHOD FOR VEHICLE HAVING TWO PIXELATED LIGHT SOURCES WITH TWO PARTIAL LIGHT DISTRIBUTION PATTERNS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the light source unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1, 4, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZKW Grp (DE102017129254).
Regarding Claim 1, ZKW discloses in Figures 1-6,   an illuminating device for a vehicle, the illuminating device comprising: a first light unit 200, which contains a first light source 210, 211, 212 having at least two first light pixels for generating a first partial light distribution 510; a second light unit 300, which contains a second light source 310 having at least two second light pixels for generating a second partial light distribution 520, the second partial light distribution 520 having a higher resolution than the first partial light distribution 510 (See Figure 6); and a control unit to control the first light source 210, 211, 212 and the second light source 310 so that an illumination intensity gradient and/or a resolution difference gradient are adapted to be reduced in a transition region between the first partial light distribution and the second partial light distribution (Para 0065-0066 Machine Translation); wherein the second light source 310has a higher resolution than the first light source 210, 211, 212, the second light source 310 having a multiple of second light pixels compared to first light source (the light module 300 has also a DMD 331 that creates multiple pixels 523), based on an equal surface area; and wherein the second light pixels 523 arranged in a boundary region of the second light source are controllable as a group such that a number of the second light pixels controlled as a group in the boundary region of the second light source per unit of surface area increases from a first end of the boundary region in the direction of a second end of the boundary region (Para 0063-0068 Mach translation).
Regarding Claim 4, ZKW discloses in Figures 7-12, the illuminating device according to claim 1, wherein the transition function runs in a stepped manner.
Regarding Claim 8, ZKW discloses in Figure 2,  the illuminating device according to claim 1, wherein the first light source 210, 211, 212 is designed as an LED light source or as a solid-state LED array light source (Para 0039).
Regarding Claim 10, ZKW discloses the illuminating device according to claim 1, wherein the second light source 310 is designed as an LCD light source or as a DMD light source (digital micro mirrors are controlled to create various pixels of the pixelated distribution Para 0048-0049).
Regarding Claim 11, ZKW inherently discloses a method for homogenizing a light distribution for vehicles, the method comprising: controlling a first light source 210, 211, 212 to generate a first partial light distribution 510 of the light distribution having at least two first light points 513; controlling a second light source 310 to generate a second partial light distribution 520 of the light distribution having at least two second light points 523, the second light points 523 having a smaller dimension than the first light points 513; controlling the second light pixels 523 of the second light source 310 such that an illumination intensity gradient and/or a resolution difference gradient between the first partial light distribution and the second partial light distribution is reduced in a transition region between the first partial light distribution and the second partial light distribution; and controlling the light pixels of the second light source exclusively as a group in a boundary region (Para 0064-0068).
Regarding Claim 12, ZKW discloses in Figures 1-6,  the method according to claim 11, wherein the light pixels 513 of the first light source 200 and the light pixels of the second light source 300 which are arranged outside the boundary region of the second light source are controlled individually (Individually controllable pixels Para 0061).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ZKW (DE102017129254).
Regarding Claim 9, ZKW is silent as to  in Figure 3, the illuminating device according to whether the light source 310 is designed as an LED light source or as a solid-state LED array light source. 
The examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an LED for the light source in the system of Harrison. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, over other light sources.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZKW (DE102017129254).
ZKW discloses that the first and second light source modules 200, 300 can be arranged within the same housing (Para 0038) but does not explicitly disclose the first light source  210,211,212 and the second light source 310 are arranged on a shared carrier.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have both light module with light sources disposed on a same carrier, circuit board or substrate, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).


Allowable Subject Matter
Claim 2-3, 5-6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mimoun (U.S. Patent No. 11,435,052) disclose a pixelated light distribution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875